The conviction is for the unlawful sale of intoxicating liquor; penalty assessed at a fine of $100.00.
The count of the information under which the conviction was obtained is insufficient in failing to allege the steps by which the sale of liquor was prohibited; namely, that an election was held in the county and that the result thereof was such as to prohibit the act complained of. See Whitmire v. State, 94 S.W.2d 742; Kelly v. State, 98 S.W.2d 998; Privitt v. State, 98 S.W.2d 204; Hardin v. State,  101 S.W.2d 264.
For the reason stated, the judgment is reversed and the prosecution ordered dismissed.
Reversed and prosecution ordered dismissed.